DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims and Previous Objections/Rejections Status
	Claims 1,3,9,11-17,19-49 and 51-54 are pending in the application. Claims 14-15,19,21-25 and 28-48 are withdrawn from consideration. Claims 2 and 4 were canceled in the amendment filed 3/22/22.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims state the terms “such as” and “(e.g. morpholine)” contain incorrect parentheses and are confusing as they do not clearly indicate which species are encompassed. 


Applicant’s arguments, see Remarks, filed 3/22/22, with respect to the rejection(s) of claim(s) 1,3,9,11-13,16,17,20,26,27,49 and 51-54 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murthy et al. (US 8,628,753B2) in view of Peng et al. (US 8,227,621B2) and in further view of Achilefu et al. (US 2009/0124792A1).
Also, a new ground(s) of rejection is made in view of Murthy et al. (US 8,628,753B2) in view of Peng et al. (US 8,227,621B2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,9,11-13,16,17,20,26,27 and 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 8,628,753B2) in view of Peng et al. (US 8,227,621B2) and in further view of Achilefu et al. (US 2009/0124792A1).
Murthy et al. (US 8,628,753B2) discloses cyanine dye probes, such as
 
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
wherein X is hydrogen, halogen, C1-20-alkyl, etc.; R1 and R2 may comprise C1-20-alkyl sulfonate (most preferably C1,C2,C3 or C4 alkyl sulfonate), C1-20-alkyl carboxylic acid (most preferably C1,C2,C3 or C4 alkyl carboxylic acid), etc.; R11 is H or D; R3 and R4 comprise C1-20-alkyl sulfonate, –SO3-, etc. and n is an integer from 1-5 (column 14, lines 36+; column 15, lines 1-22; claim 8). 
The
    PNG
    media_image2.png
    87
    112
    media_image2.png
    Greyscale
of the disclosure encompasses the 
    PNG
    media_image3.png
    113
    117
    media_image3.png
    Greyscale
of the instant claims when n(R4) and/or R1 comprises multiple sulfonate or alkylsulfonate moieties.


    PNG
    media_image4.png
    87
    97
    media_image4.png
    Greyscale
 of the disclosure encompasses the 
    PNG
    media_image5.png
    119
    103
    media_image5.png
    Greyscale
 of the instant claims when
n(R3) and/or R2 comprises multiple sulfonate or alkylsulfonate moieties.
The X substituent of the disclosure encompasses the Q moiety of the instant claims.
The reduced dyes have improved water solubility and/or can be modified to include water-soluble functional groups (e.g. alkylsulfonate groups, etc.) which improve the water solubility of the dyes (column 21, lines 1-15; column 23, lines 38-44). The dyes can be combined with one or more excipients, additives, carriers which includes solvents, buffers, etc. (column 27, lines 16-26).
The cyanine dyes described have emission wavelengths from 500-1100 nm (into the near infrared) (column 3, lines 22-28; column 19, lines 50-57). The wavelengths of the cyanine dyes of the disclosure encompass a wavelength range of between 950-1350 nm of the instant and a wavelength range of 1000-1250 nm of the instant claim 9 as the upper limit of the wavelength range of the disclosure fall within the  wavelength ranges of the instant claims.
Murthy does not explicitly disclose multiple sulfonate group or alkylsulfonate, more preferably two or three sulfonate groups, etc. specifically on the benz[c,d]indole moiety.
Peng et al. (US 8,227,621B2) discloses cyanine dyes of formula Ic

    PNG
    media_image6.png
    175
    338
    media_image6.png
    Greyscale
 (column 16, lines 45; column 17, lines 1-10; column 14, lines 3-5) having at least one sulfonate group, more preferably two or three sulfonate groups which provide the advantages of providing increased photostability, water solubility, etc. (column 14, lines 20-30). The IR dyes have a maximum light absorption wavelengths of between about 650 and 900 nm (column 15, lines 43+). 
The substituents R1 and R2 are each independently selected from H, or together with the

    PNG
    media_image7.png
    77
    80
    media_image7.png
    Greyscale
group to which they are bonded form a 5- to 7-membered ring, etc.; R5-6 are each independently (C1-C6)alkyl, etc.; R7-8 are each independently optionally substituted (C1-C6)alkyl, -(CH2)cR13, -(CH2)cR15, etc.; R15 is a linking group selected from amino, N-hydroxy succinimidyl ester, maleimidyl, etc.; R9a-9d and R10a-10d are each independently selected from –SO3cat, H, etc.; A (column 4, lines 14+; column 5, lines 1-30; column 16, lines 21+).
Synthetic approach for a symmetrical cyanine dye synthesis involves (scheme I) (column 28, lines 49+):
 
    PNG
    media_image8.png
    157
    169
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    135
    290
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    176
    439
    media_image10.png
    Greyscale

Synthetic approach for asymmetrical cyanine dye synthesis involves (scheme II) (column 29, lines 1-67):

    PNG
    media_image11.png
    165
    162
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    206
    363
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    156
    385
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple sulfonate group or alkyl sulfonate groups specifically on the benz[c,d]indole moiety of the compounds of Murthy et al. as Murthy et al. teaches that the benz[c,d]indole moiety may comprise n(R4) and/or R1 or n(R3) and/or R2 -= sulfonate or alkylsulfonate moieties wherein n is 1-5 and Peng et al. teaches of dyes having at least one sulfonate group, more preferably two or three sulfonate groups on the benz[c,d]indole for the advantages of increased
photostability, water solubility, etc.
Therefore, it would have been predictable to one of ordinary skill in the art to include 1-5 sulfonate or alkylsulfonate moieties on the benz[c,d]indole moiety of the dyes of Murthy et al. with the expectation of success for the advantages of increased photostability, water solubility, etc.
It would have been predictable to one of ordinary skill to synthesize symmetrical cyanine dyes, such as the compounds of Murthy et al. as a method of symmetrical dye synthesis was known in the patent of Peng et al. wherein 2 equivalents of a heteroaryl ring system, (e.g.
    PNG
    media_image14.png
    102
    104
    media_image14.png
    Greyscale
) comprising an activated methyl moiety can be combined with a polymethine, a cyclic alkene connector
moiety, etc. (e.g. 
    PNG
    media_image15.png
    86
    152
    media_image15.png
    Greyscale
). 


Murthy does not explicitly disclose that the optical absorbance and fluorescent emission properties are substantially similar in organic solvents, aqueous environments and biological environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. have an optical absorbance and fluorescent emission properties that are substantially similar in organic solvents, aqueous environments and biological environments as the dyes of Murthy et al. may be combined with one or more excipients, additives, carriers which includes solvents, buffers, etc. and have an analogous core structure, may comprise at least four alkyl sulfonate moieties and analogous substituents to those of the instant claims and therefore, have the same properties and are capable of the same functions.


Murthy et al. does not explicitly disclose that the cyanine dye probes have P1 and P2 =
    PNG
    media_image16.png
    139
    190
    media_image16.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cyanine dye probes of Murthy et al. have P1 and P2 
    PNG
    media_image16.png
    139
    190
    media_image16.png
    Greyscale
as the   cyanine dye probes of Murthy et al. may comprise
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
wherein R3 and R4 are –SO3H and n is an integer from 1-5.


Murthy et al. does not disclose a linking group bound to a drug, peptide, antibody, carbohydrate, etc. of claim the instant claims 16 and 26.
Achilefu et al. (US 2009/0124792A1) discloses near infrared cyanine dyes

    PNG
    media_image17.png
    148
    457
    media_image17.png
    Greyscale
wherein A is a carbocyclic group; X and Y are an alkyl group, an alkenyl group, and an alkynyl group; n and m are independent integers from 1 to about 5; R1, R2, R4, R5, R6, R7, R8, R9, R10 and R11 are hydrogen, hydrocarbyl, substituted hydrocarbyl; R3 and R12 are hydrocarbyl and substituted hydrocarbyl (p2, [0019-0024]). The fluorescent cyanine dyes generally have absorption spectra ranging from 600 nm to about 1000 nm. In certain embodiments greater than 900 nm (p6, [0046]). The cyanine dyes can be attached to a biomolecule or a ligand, such as antibodies, peptides, etc. via covalent bonding, etc. (p6, [0048-0051]) for targeting imaging cells and tissue (p6, [0052-0053]). The point of attachment may comprise a linking groups at R4, R3, R5 (p2, [0044]; p6, [0050]; p7, [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a biomolecule to the cyanine dye probes of Murthy et al. to allow for the advantage of specific targeting of cells and tissues in a subject as taught by Achilefu et al. wherein the biomolecule can be attached to the nitrogen of the indole moiety via a linking group.



Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 8,628,753B2) in view of Peng et al. (US 8,227,621B2).
Murthy et al. (US 8,628,753B2) discloses cyanine dye probes, such as  
    PNG
    media_image1.png
    127
    367
    media_image1.png
    Greyscale
as well as that stated above.
Murthy does not explicitly disclose the compounds shown in table 4, such as containing multiple sulfonate group or alkylsulfonate, more preferably two or three sulfonate groups, etc. and/or an alkylcarboxy moiety specifically on the benz[c,d]indole moiety.
Peng et al. (US 8,227,621B2) discloses cyanine dyes of formula Ic

    PNG
    media_image6.png
    175
    338
    media_image6.png
    Greyscale
 as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one sulfonate group, alkyl sulfonate group or multiple sulfonate group, alkyl sulfonate groups specifically on the benz[c,d]indole moiety of the compounds of Murthy et al. in combination with alkylcarboxy substituents as Murthy et al. teaches that the benz[c,d]indole moiety may comprise n(R4), R1, n(R3) and R2 -= sulfonate, alkylsulfonate, alkylcarboxyl moieties wherein n is 1-5 and Peng et al. teaches of dyes having at least one sulfonate group, more preferably two or three sulfonate groups on the benz[c,d]indole for the advantages of increased photostability, water solubility, etc.
Therefore, it would have been predictable to one of ordinary skill in the art to include 1-5 sulfonate or alkylsulfonate moieties on the benz[c,d]indole moiety of the dyes of Murthy et al. with the expectation of success for the advantages of increased photostability, water solubility, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention that the cyanine dye probes of Murthy et al. may comprise a compound of table
4, (e.g.  
    PNG
    media_image18.png
    110
    639
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    251
    331
    media_image19.png
    Greyscale
) as the cyanine dye probes may comprise R1 and R2 are C1-20-alkyl (most preferably C1,C2,C3 or C4 alkyl) sulfonate, C1-20-alkyl carboxylic acid (most preferably C1,C2,C3 or C4 alkyl carboxylic acid) and R3 and R4 are –SO3H, C1-20-alkyl sulfonate wherein n is an integer from 1-5. Therefore, it would have been predictable that the R3 and R4 substituents may each comprise up to five alkyl sulfonate moieties as each n is an integer from 1-5 and R1 and R2 substituents may comprise C1-20-alkyl sulfonate (most preferably C1,C2,C3 or C4 alkyl sulfonate), C1-20-alkyl carboxylic acid (most preferably C1,C2,C3 or C4 alkyl carboxylic acid).
Also, the compounds of Table 4 do not require four sulfonate or alkyl sulfonate moieties, for example D13,D14,D17 and D19 stated above. 
It would have been predictable to one of ordinary skill to synthesize symmetrical cyanine dyes, such as the compounds of Murthy et al. as a method of symmetrical dye synthesis was known in the patent of Peng et al. wherein 2 equivalents of a heteroaryl ring system, (e.g.
    PNG
    media_image14.png
    102
    104
    media_image14.png
    Greyscale
) comprising an activated methyl moiety can be combined with a polymethine, a cyclic alkene connector moiety, etc. (e.g. 
    PNG
    media_image15.png
    86
    152
    media_image15.png
    Greyscale
). 

Response to Arguments
Applicant asserts that in the declaration submitted April 5, 2021, a real challenge was installing the activated methyl group in the presence of multiple arylsulfonates (see declaration at paragraph 6; see also specification at para. [0126]), which is especially relevant for the synthesis of compounds that include a polysulfonated benz[c,d]indole and the basis of rejections in the office action. For example, the potassium salt of two arylsulfonates on the benz[c,d]indole ring in compound 17 rendered the compound insoluble in solvents that are compatible with the subsequent Grignard addition (see para. [0126]). The inventors, after much effort and with no guidance from the art, discovered that they could complex the potassium salt with crown ether in order to enable the subsequent Grignard transformation to compound 18.
Applicant notes the declaration of Dr. Nara Narayanan submitted April 5, 2021 illustrating how the present specification provides for the first time methods by which the present compounds may be synthesized, and how identifying these methods required months of trial and effort with no guidance anywhere in the art as to what path to take or what may or may not be successful. Applicant solved these synthetic issues using methods that are not taught nor suggested by any portion of Mao or Yang. As neither WO 2009/012109, Mao, nor Yang present any methods of making a compound with a polysulfonated benz[c,d]indole, a skilled artisan could not be guided by Mao or Yang as to how to synthesize the claimed compound without undue experimentation.
It would have been predictable to one of ordinary skill to synthesize symmetrical cyanine dyes, such as the compounds of Murthy et al. via the known method of symmetrical dye synthesis of the patent of Peng et al. wherein 2 equivalents of a heteroaryl ring system, (e.g.
    PNG
    media_image14.png
    102
    104
    media_image14.png
    Greyscale
) comprising an activated methyl moiety can be combined with a polymethine, a cyclic alkene connector moiety, etc. (e.g. 
    PNG
    media_image15.png
    86
    152
    media_image15.png
    Greyscale
). 
With regards to the instant claim 49, the compounds of table 4 do not require four sulfonate or alkyl sulfonate moieties, for example D13,D14,D17 and D19 stated above. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618